Citation Nr: 1015956	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-11 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
onychomycosis of the feet.

2.  Entitlement to an initial compensable evaluation for a 
right knee disorder, to include right knee strain.  

3.  Entitlement to an initial compensable evaluation for a 
left knee disorder, to include left knee strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1998 to 
December 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which granted service connection 
for bilateral knee disorders and for onychomycosis of the 
feet, for which noncompensable evaluations were assigned 
effective from December 30, 2006.  

Where as is the case here with the claims on appeal, an award 
of service connection for a disability has been granted and 
the assignment of an initial and subsequently assigned 
evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations 
may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-
126 (1999).  As such, the claims as characterized on the 
title page are in appellate status before the Board.

In August and September 2008, additional evidence was 
presented for the record which was not accompanied by a 
waiver.  Applicable VA regulations require that pertinent 
evidence submitted by the appellant must be considered by the 
agency of original jurisdiction for review and preparation of 
a supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  
38 C.F.R. §§ 19.37, 20.1304 (2009).  Since, this newly 
presented evidence does not pertain to the initial rating 
claim for onychomycosis, a Remand for consideration of this 
evidence is unnecessary.  However, as will be discussed in 
the Remand herein, this newly presented evidence does pertain 
to the initial rating claims for bilateral knee disorders; it 
has not been previously considered, was not on file when the 
most recent SSOC was issued in August 2008, and this evidence 
was not accompanied by a waiver.  Accordingly, before the 
Board may consider the appeal, the RO must consider the 
evidence first.     

The claims for compensable initial evaluation for right and 
left knee disorders are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Lay and clinical evidence reflects that the Veteran's 
onychomycosis is primarily manifested by yellowing and 
thickening of the nails, with occasional occurrences of loss 
of the big toenail with thickened and yellowed regrowth.   

2.  The Veteran's onychomycosis affects the toenails 
bilaterally, and is not shown to involve at least 5 percent 
but less than 20 percent of the entire body area or exposed 
area affected, has not required intermittent systemic 
therapy, and is not characterized by scarring.


CONCLUSION OF LAW

The criteria for an initial compensable rating for service-
connected bilateral onychomycosis have not been met or 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.3, 4.7, 4.10, 4.20, 4.118, Diagnostic Code 7820 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements)

With respect to the increased initial rating claim for 
onychomycosis, the VCAA duty to notify was satisfied by way 
of letters sent to the Veteran dated in January 2007 
(addressing the elements of service connection prior to the 
grant of service connection for hearing loss) and again in 
July 2008 (addressing the elements pertinent to the increased 
rating claim).  Indeed, as this is an appeal arising from a 
grant of service connection, the notice that was provided 
before service connection was granted was legally sufficient 
and VA's duty to notify the Veteran in this case has been 
satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007)

To the extent that the claim on appeal includes a component 
of increased (staged) ratings, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates 
are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. Sept. 4, 2009).  This notice was provided to the 
Veteran in the July 2008 letter.  Thereafter, the RO 
readjudicated the claim in a Supplemental Statement of the 
Case issued in August 2008.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of fully compliant 
notification followed by readjudication of the claim, such as 
an Statement of the Case or Supplemental Statement of the 
Case, is sufficient to cure a timing defect).  The Board 
concludes that during the administrative appeal process, the 
Veteran was provided the information necessary such that the 
purposes of the notification have been met.  Vazquez-Flores, 
22 Vet. App. at 49.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records (STRs) and 
other relevant treatment records and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  Here, VA obtained the Veteran's service treatment 
records (STRs) and VA treatment records pertinent to the 
years after service.  VA examinations were conducted in 2007 
and 2008.  The file also contains statements and contentions 
made by the Veteran and her representative, which do not in 
any way include contentions to the effect that any additional 
evidence pertinent to the initial rating clam for 
onychomycosis exists, or that the examinations furnished by 
VA were in any way inadequate.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Factual Background

The Veteran filed her original service connection claim for 
bilateral toe nail fungus in December 2006.  By rating action 
of March 2007, service connection was granted for 
onychomycosis of the feet for which an initial non-
compensable evaluation was assigned, effective from December 
30, 2006.  

A VA examination was conducted in February 2007.  The report 
indicated that the Veteran began experiencing toe nail fungus 
in 1999 and 2000, which was diagnosed as onychomycosis.  The 
Veteran reported that she had been treating the condition 
with Lamisil, which was not working.  Examination of the skin 
revealed no lesions and no reported clinical abnormalities.  
Muscle and joint examination of the feet was normal.  
Examination of the extremities revealed bilateral 
onychomycosis of all of the toes of both feet, which did not 
effect either the Veteran's usual occupation or daily 
activities.  

In a statement provided in May 2007, the Veteran indicated 
that she did not have foot pain on examination, but mentioned 
that there was pain on occasion around the arch area of the 
feet.  She further indicated that she did not have eczema in 
the foot area.  

VA records include a September 2007 entry which reflects that 
an evaluation of the skin revealed no rashes, lesions or 
ulcers; and that an evaluation of the feet revealed pedal 
pulses within normal limits and no evidence of deformities or 
calluses.  

A second VA examination was conducted in January 2008.  The 
Veteran reported that she had constant onychomycosis of the 
toenails bilaterally, with discolored and thickened nails.  
She further noted that her great toenails fell off once or 
twice a year and grew back, thickened and yellowed.  The 
report indicated that the Veteran had been using Lamisil 
daily until February 2007, and did not use it thereafter.  
The report noted that the Veteran was not being treated with 
either a corticosteroid or immunosuppressive.  Skin 
examination revealed normal appearing toenails (polished on 
examination) and no evidence of focal disease in the 
fingernails.  Onychomycosis was diagnosed and the examiner 
commented that there was no disfigurement or functional 
impairment caused by the skin condition.  

In a statement provided in August 2008, the Veteran indicated 
that she had nail fungus which came and went, with loss of 
nails.  

Analysis

The Veteran contends that an initial compensable evaluation 
is warranted for onychomycosis affecting the nails of the 
feet.  The Veteran's claim for a higher evaluation was placed 
in appellate status by his disagreement with the initial 
rating award.  In such circumstances, separate ratings may be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings, as will be 
further explained herein.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

Disability ratings are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  The degree of impairment resulting 
from a disability is a factual determination and generally 
the Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the present appeal.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  More recently, the Court held that 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service- connected disability exhibits symptoms 
that would warrant different ratings.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

For the duration of the appeal period extending from December 
30, 2006, a non-compensable evaluation has been in effect for 
onychomycosis of both feet.  Onychomycosis is a fungal 
infection of the toenails, and is rated under Code 7820, 
which provides that infections of the skin, including fungal 
infections, are to be rated as disfigurement of the head, 
face or neck under Diagnostic Code 7800; scarring under 
Diagnostic Codes 7801-7805; or dermatitis under Diagnostic 
Code 7806, depending upon the predominant disability.  38 
C.F.R. § 4.118, Diagnostic Code 7820.  The Board notes that 
the regulations pertaining to the evaluation of scars were 
amended effective October 23, 2008.  The Board observes that 
the regulatory changes only apply to applications received by 
VA on or after October 23, 2008, or if the Veteran requests 
review under the clarified criteria. See 73 Fed. Reg. 54708 
(Sept. 23, 2008).  As neither situation applies in this case, 
the Board finds the 2008 changes to be inapplicable in this 
case.  Since the Veteran filed his original claim in December 
2006, the Board will use the rating criteria for disabilities 
of the skin that was in effect prior to October 23, 2008.

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling. Diagnostic Code 7802 provides 
ratings for scars, other than the head, face, or neck, that 
are superficial or that do not cause limited motion. 
Superficial scars that do not cause limited motion, in an 
area or areas of 144 square inches (929 sq. cm.) or greater, 
are rated 10 percent disabling.  Diagnostic Code 7803 
provides a 10 percent rating for superficial unstable scars.  
Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  
Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118 (2008).

Diagnostic Code 7806 provides ratings for dermatitis or 
eczema.  Dermatitis or eczema is to be rated under either the 
criteria under Diagnostic Code 7806 or to be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.  Diagnostic 
Code 7806 provides that dermatitis or eczema that involves 
less than 5 percent of the entire body or less than 5 percent 
of exposed areas affected, and; no more than topical therapy 
is required during the past 12-month period, is rated 
noncompensably (0 percent) disabling.  Dermatitis or eczema 
that involves at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period, is rated 10 percent 
disabling.  38 C.F.R. § 4.118 (2008).

The Board has considered the diagnostic codes applicable to 
scars other than the head, face, or neck.  Compensable 
ratings are not warranted under Diagnostic Codes 7801 and 
7802 because there is no evidence that the disability is 
analogous to deep scars associated with underlying soft 
tissue damage; that it causes limited motion; or that it 
affects an area exceeding 144 square inches.  In addition, 
compensable ratings are not warranted under Diagnostic Codes 
7803 and 7805 since there is no evidence that the disability 
is analogous to a superficial, unstable scar or that it 
results in limitation of function or motion of the Veteran's 
toes.

Essentially, the lay and clinical evidence reflects that the 
Veteran's service-connected onychomycosis is primarily 
manifested by thickened and yellow nails and reports of the 
great toenails falling off once or twice a year with 
thickened and discolored regrowth.  

The Board has considered Diagnostic Code 7804 under which a 
10 percent evaluation is warranted for superficial scars 
which are painful on examination.  However, the record does 
not indicate the presence of any scarring resulting from the 
Veteran's reported loss of her toenails; she herself has 
reported that following such a loss, the toenail regrows.  In 
addition, the Veteran has not indicated that the toenail area 
affected by the onychomycosis is painful, nor has this been 
shown or reported on examination as required under the rating 
criteria.  The occasional pain in the arch of the foot 
complained of by the Veteran in a May 2007 lay statement has 
not at any time been associated with the service-connected 
onychomycosis/fungal infection of the nails.  Essentially, 
without evidence of either pain or scarring associated with 
service-connected onychomycosis affecting the nails of both 
feet, a compensable rating under Diagnostic Code 7804 is not 
warranted.

Further, there is no evidence that onychomycosis extends 
beyond the toenails and nail bed itself, so it cannot be 
concluded that an area of between five and 20 percent of the 
entire body or exposed affected areas is impacted by the 
condition.  Furthermore, there is also no evidence of any 
intermittent systemic medication, such as corticosteroids or 
immunosuppressive drugs, being required for treatment for a 
less than 6 week duration during the past 12-month period.  
Therefore, compensable rating under Diagnostic Code 7806 is 
not warranted.

The Board has considered rating the Veteran's service-
connected toe disability under other Diagnostic Codes 
pertaining to disabilities of the toes in order to provide 
her with the highest available rating.  However, there is no 
evidence that the Veteran has claw foot, metatarsalgia, 
hallux valgus, hallux rigidus, hammertoe, or malunion or non-
union of the metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5278-5283.

VA attempts to determine the extent to which the service-
connected disability adversely affects his or her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Here, the 
severity of the Veteran's onychomycosis is not comparable or 
more nearly so with the assignment of a compensable 
evaluation under any potentially applicable rating criteria.  
As a related matter, there is no indication, even from the 
Veteran herself, that the condition causes any functional 
impairment in terms of either her daily or occupational 
activities, and such a finding was specifically confirmed by 
VA examiners in both 2007 and 2008.

In summary, entitlement to an initial compensable rating for 
onychomycosis is not warranted.  See Fenderson, supra.  
Accordingly, there is no basis for the assignment of 
increased or staged ratings in this case.  As there is a 
preponderance of the evidence against the Veteran's claim, 
the benefit of the doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Accordingly, the 
appeal is denied.

Extraschedular Considerations

In a recent case, the United States Court of Appeals for 
Veterans Claims (Court) clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

Manifestations of service-connected onychomycosis cause 
impairment that is contemplated by the rating criteria.  
Here, the rating criteria reasonably describe the Veteran's 
disability levels and symptomatology and provide for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  Thus, her disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluations are, therefore, adequate.  

As previously mentioned, in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).  In this case, there is 
no evidence of an exceptional disability picture.  The record 
does not reflect, nor does the Veteran herself contend, that 
her onychomycosis has required frequent periods of 
hospitalization.  Moreover, marked interference with 
employment is not shown.  In this regard, the Board 
acknowledges comments made VA examiners to the effect that 
bilateral onychomycosis of all of the toes of both feet did 
not effect either the Veteran's usual occupation or daily 
activities (2007), and that there was no functional 
impairment caused by the condition (2008).  Essentially, 
there has been no evidence presented which indicates that 
onychomycosis has caused marked interference with the 
Veteran's ability to maintain or obtain employment.  Referral 
for consideration of extraschedular ratings is, therefore, 
not warranted.

The Court of Appeals for Veterans Claims (CAVC) has recently 
held that a request for a TDIU, whether expressly raised by a 
claimant or reasonably raised by the record, is an attempt to 
obtain an appropriate rating for disability or disabilities, 
and is part of a claim for increased compensation.  There 
must be cogent evidence of unemployability in the record.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer 
v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant 
case, the holding of Rice is inapplicable since the evidence 
of record does not demonstrate that the Veteran has been 
rendered unemployable due solely to her service-connected 
disorder, nor has the Veteran so alleged. Thus, at this 
point, there is no cogent evidence of unemployability and 
entitlement to increased compensation based on TDIU is not 
warranted.


ORDER

Entitlement to an initial compensable rating for 
onychomycosis of the feet is denied.


REMAND

The Veteran is seeking initial compensable evaluations for 
bilateral knee disorders.  

The most recent VA examination assessing the Veteran's knee 
disorders was conducted in January 2008.  At that time, X-ray 
films were taken of the right knee only, which were normal.  
Subsequently, the Veteran has presented lay statements 
describing her symptomatology, functional limitations and 
impairment caused by the knee disorders.  In essence, the 
Veteran maintains that the symptomatology of the knee 
disabilities disorders has increased in severity since last 
evaluated.   

The Board points out that since the issuance of the August 
2008 Supplemental Statement of the Case (SSOC), additional 
evidence has been added to the file which pertains to the 
Veteran's knee claims.  The file contains a memorandum dated 
in May 2009, in which a VA Decision Review Officer (DRO) 
determined that the additional evidence was either not 
pertinent or was duplicative of evidence already on file, 
thereby not requiring the issuance of another SSOC.  However, 
the additional evidence included a VA radiographic report of 
both knees dated in August 2008 which revealed possible 
slight medial compartment narrowing of both knees, raising 
the possibility that in fact the Veteran's knee disorders 
have increased in severity since last examined in January 
2008, and may be manifested by arthritis.  Moreover, since it 
is clear that the evidence added to the file since the 
issuance of the August 2008 SSOC is pertinent to the 
Veteran's claims, has not been considered by the RO, nor has 
the Veteran submitted a statement waiving consideration of 
that evidence, it should first be considered by the RO in a 
SSOC prior to appellate review.  38 C.F.R. §§ 19.37, 20.1304 
(2009).  However, in view of the nature of the evidence, the 
Board finds that further development is necessary in any case 
before the Board can render a decision on the merits.   

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
However, in this case, the Board believes that supplemental 
information is required prior to the adjudication of the 
claim on appeal and that a current evaluation of the 
Veteran's knee disorders would prove helpful in adjudicating 
the merits of the claim.  In this regard, the Board notes 
that the Veteran's left knee and right knee disabilities are 
currently rated under Diagnostic Code 5010, used to evaluate 
arthritis, substantiated by X-ray findings.  At this point, 
there has been no actual X-ray evidence of arthritis of 
either knee although the findings made in August 2008, as 
mentioned above, are suggestive of this possibility.  
Significantly, the Board notes that arthritis accompanied by 
painful motion may provide a basis for the assignment of a 
compensable evaluation.  See Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991) (finding that painful motion due to 
degenerative arthritis, established by X-ray, is deemed to be 
evidence of limitation of motion warranting a minimum 
compensable rating for the joint, even if there is no actual 
limitation of motion).  Thus, a new and contemporaneous VA 
examination should be administered to determine the 
manifestations and level of severity associated with the 
service-connected knee disorders.  See 38 C.F.R. § 3.159 
(2009); see also Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
VAOPGCPREC 11-95 (1995) (a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an 
opportunity to identify any additional 
relevant medical treatment records, from 
either private or VA facilities, which 
pertain to her initial rating claims for 
bilateral knee disorders that have not 
yet been associated with the claims 
folder.  Appropriate steps should be 
taken to obtain any identified records.

2.  The RO/AMC will schedule the Veteran 
for a VA orthopedic examination to assess 
the current nature and severity of her 
service-connected bilateral knee 
disabilities.  The Veteran's claims file 
should be reviewed by the examiner in 
conjunction with conducting the 
examination.

The VA examiner shall arrange for X-rays 
of the knees to determine if there is 
arthritis associated with the service-
connected bilateral knee disabilities.  
All other necessary testing and studies, 
including range of motion studies 
(measured in degrees, with normal range 
of motion specified), shall be conducted 
in conjunction with the examination.  The 
examiner must determine whether there are 
objective clinical indications of pain or 
painful motion; weakened movement; 
premature or excess fatigability; or 
incoordination; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to such factors.  This 
includes instances when these symptoms 
"flare-up" or when the knee is used 
repeatedly over a period of time.  


The examiner should also specify whether 
the Veteran has any instability and/or 
subluxation in the knees and, if so, the 
severity thereof (e.g., slight, moderate 
or severe), and whether there are 
episodes of locking.  The examiner should 
further comment on the presence and 
extent of any ankylosis.  If an opinion 
cannot be rendered in response to these 
questions, the reason therefore should be 
explained.  A complete rational for all 
opinions should be provided by the 
examiner and conclusions expressed in a 
typewritten report.

3.  Thereafter, readjudicate the initial 
rating claims for bilateral knee 
disabilities on appeal.  In so doing, the 
RO should consider the potential 
applicability of all pertinent diagnostic 
codes and the possibility of assigning 
separate and/or staged evaluations if 
warranted.  If any benefit sought on 
appeal remains denied, the Veteran and 
her representative should be provided a 
supplemental statement of the case and 
afforded the applicable period of time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







								[Continued on Next 
Page]
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


